Exhibit 10.18

PREFORMED LINE PRODUCTS COMPANY

LONG TERM STOCK INCENTIVE PLAN OF 2008

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is dated as of
February 25, 2015, (being the “Grant Date” of this restricted stock unit award),
between Preformed Line Products Company, an Ohio corporation (“Company”), and
NAME (“Participant”).

WHEREAS, the Company maintains the Preformed Line Products Company Long Term
Stock Incentive Plan of 2008 (the “Plan”) for the purpose of (i) motivating key
personnel by means of incentive compensation, (ii) furthering the alignment of
interests of participants with those of the stockholders of the Company through
ownership and performance of the common stock of the Company, and
(iii) permitting the Company to attract and retain key personnel and directors
whose judgment is important to the successful conduct of the business of the
Company; and

WHEREAS, pursuant to the terms of the Plan, the Compensation Committee may grant
restricted stock unit awards to key personnel of the Company and its
subsidiaries and non-employee directors of the Company; and

WHEREAS, pursuant to the terms of the Plan, the Compensation Committee may grant
awards that are not intended to be Qualified Performance-Based Awards, as
defined under the Plan, by expressing such intention in this Agreement; and

WHEREAS, pursuant to the terms of the Plan, the terms, conditions and
restrictions of each restricted stock unit award are to be set forth in an award
agreement; and

WHEREAS, the Compensation Committee has determined that it is appropriate to
grant Participant a restricted stock unit award (as comprised of two separate
mutually exclusive parts, Award I and Award II, as set forth below (the
“Restricted Stock Units”)) under the Plan on the terms, conditions and
restrictions provided in this Agreement and Participant accepts such Award.

NOW, THEREFORE, the Company and the Participant agree as follows:

 

  1. Award and Acceptance of Restricted Stock Units.

As of the Grant Date, the Company grants to the Participant, upon the terms and
conditions set forth in this Agreement, X Restricted Stock Units. The Restricted
Stock Units give the Participant the right to receive one (1) Share (as defined
in the Plan) in the future for each Restricted Stock Unit, subject to the
satisfaction of the vesting requirements set forth in this Agreement. The
Restricted Stock Units are granted in accordance with, and subject to, all the
terms, conditions and restrictions of the Plan, which are hereby incorporated by
reference in their entirety. The Participant irrevocably agrees to, and accepts,
the terms, conditions and restrictions of the Plan and this Agreement on his own
behalf and on behalf of any beneficiaries, heirs, legatees and successors.

 

74



--------------------------------------------------------------------------------

  2. Vesting.

Until no longer subject to substantial risk of forfeiture (vested) (the “Vesting
Date”) in accordance with the schedule and performance criteria set forth below,
the Restricted Stock Units will be forfeited if the Participant voluntarily
terminates his employment with the Company; provided, however, the Compensation
Committee of the Board of Directors (the “Committee”), in its sole discretion,
may modify the terms of this grant at any time. The period between the grant
date under this Agreement and the Vesting Date shall be referred to as the
“Restriction Period.”

The Restricted Stock Units shall vest, if at all, in the amounts and on the
dates set forth below:

Award I — Time-Based Vesting

 

Vesting Date

  Number of Shares Distributable                    

December 31, 2017

  Y

Award II — Performance and Time-Based Vesting

 

Vesting Date

   Maximum Number of Shares Distributable

December 31, 2017

   Z

Subject to the achievement of the performance goals of at least five percent
(5%) Growth in Operating Income (Compounded Annually) and three percent
(3%) Sales Growth Percentage (Compounded Annually) over 2014 values, Award II
shall vest pro-ratedly in a percentage determined under the following chart:

 

GROWTH

     10 %      125 %      150 %      200 % 

IN

     7 %      75 %      100 %      150 % 

OPERATING

     5 %      50 %      75 %      125 %  INCOME        3 %      5 %      10 % 
      


 

SALES GROWTH


(Compounded Annually)

  


  

Following the calculation of vested percentages under the chart described above,
all remaining unvested Restricted Stock Units shall terminate. The Committee has
the ability to review the methodology to determine the achievement of the
performance measures used in determining the number of performance based shares
that vest hereunder.

 

75



--------------------------------------------------------------------------------

  3. Dividend Equivalents.

If on any date prior to the date Shares subject to a vested Restricted Stock
Unit are distributed to the Participant (the “Distribution Date”), the Company
shall pay any cash dividend on Shares (with a record date after the grant date
hereof), then (i) the Company shall credit to the Participant’s bookkeeping
account a number of Restricted Stock Units, and (ii) the Participant shall be
entitled to receive, on the Distribution Date, a number of Shares, equal to:
(a) the aggregate number of Restricted Stock Units credited to the Participant
as of the related dividend record date, multiplied by (b) the per Share amount
of such cash dividend and divided by (c) the Fair Market Value (as defined in
the Plan) of a Share on the dividend record date. Notwithstanding anything in
the foregoing to the contrary, no such dividend equivalents shall be credited or
distributable if the Compensation Committee shall determine it necessary to
avoid adverse taxation under Section 409A of the Internal Revenue Code (the
“Code”). If there is a Corporate Transaction (as defined in the Plan), such
Restricted Stock Units credited to the Participant shall be subject to the
substitutions or adjustments in accordance with Section 3(c) of the Plan.

 

  4. Recordkeeping.

The Company shall record the Restricted Stock Units on its books and records. No
Shares shall be registered in the name of the Participant unless and until the
Participant has a vested interest on the Distribution Date.

 

  5. Accelerated Vesting Upon Change in Control, Retirement, Death, Disability.

Notwithstanding anything to the contrary in this Agreement, the Restricted Stock
Units awarded to the Participant hereunder shall no longer be subject to a
substantial risk of forfeiture and shall immediately vest in the Participant
upon the occurrence of the following:

 

  (a) Retirement, Death, Disability.

In the event that the Participant ceases to be employed by the Company or any of
its subsidiaries or ceases to be a non-employee director of the Company, in
either case due to Retirement (as defined in the Plan), death or Disability (as
defined in the Plan) prior to the end of the Restriction Period, a pro rata
number of Restricted Stock Units shall remain eligible for vesting at the end of
the Restriction Period, such pro rata number to be measured by the number of
days in the period commencing with the date of this grant and ending on the date
of Retirement, death or Disability as compared to the number of days in the
period commencing with the date of this grant and ending on the last day of the
Restriction Period, with any fractional unit rounded down to the nearest whole
number. The provisions of this Agreement, including those provisions relating to
vesting only upon attainment of the Performance Targets at the end of the
Restriction Period, shall continue to apply to such pro rata number of units.
The balance of Restricted Stock Units granted pursuant to this Agreement and not
subject to pro rata eligibility pursuant to this Section 5 shall be forfeited
without compensation or other consideration.

 

76



--------------------------------------------------------------------------------

  (b) Change in Control.

Upon a Change in Control (as defined in the Plan) of the Company prior to the
end of the Restriction Period, vesting of the Restricted Stock Units subject to
this Agreement shall be accelerated in accordance with the provisions of
Section 8 of the Plan, assuming the Participant is employed by the Company or
any of its subsidiaries or is a non-employee director of the Company at the time
of such Change in Control.

Notwithstanding anything in the foregoing to the contrary, Award II shall only
be distributable pursuant to this Section 5 at the conclusion of the Performance
Period and achievement of the performance goals.

Upon a Participant’s Termination of Employment (as defined in the Plan) for
reasons other than for Retirement (as defined in the Plan), death or Disability
(as defined in the Plan), the Participant shall forfeit to the Company, without
compensation or any other consideration, all Restricted Stock Units that are
granted pursuant to this Agreement.

 

  6. Adjustment of Restricted Stock Units.

On any change in the number or kind of outstanding common shares of the Company
by reason of a recapitalization, merger, consolidation, reorganization,
separation, liquidation, share split, share dividend, combination of shares or
any other change in the corporate structure or Common Shares of the Company, the
Company, by action of the Committee, is empowered to make such adjustment, if
any, in the number and kind of Restricted Stock Units subject to this Agreement
as it considers appropriate for the protection of the Company and of the
Participant.

 

  7. Tax Provision.

No later than the date as of which an amount first becomes includible in the
gross income of a Participant for federal, state, local or foreign income or
employment or other tax purposes with respect to the Restricted Stock Units,
such Participant shall pay to the Company, or make arrangements satisfactory to
the Company regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Company, withholding obligations may be settled with
Common Stock, including Common Stock that is part of the Restricted Stock Unit
that gives rise to the withholding requirement, having a Fair Market Value (as
defined in the Plan) on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. The obligations of
the Company shall be conditional on such payment or arrangements, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to such Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

 

  8. Special Incentive Compensation.

The Participant agrees that the award of the Restricted Stock Units under the
Agreement is special incentive compensation and that it, as well as any dividend
equivalents paid thereon (even if treated as compensation for tax purposes) and
any other property received on account of such Restricted Stock Units will not
be taken into account as “salary” or “compensation” or

 

77



--------------------------------------------------------------------------------

“bonus” in determining the amount of any payment under any pension, retirement
or profit-sharing plan of the Company or any life insurance, disability or other
benefit plan of the Company.

 

  9. Compensation Committee Certification.

Notwithstanding any other provision of this Agreement to the contrary, no
portion of a vested Award II shall be paid until the Committee has certified
that the respective Performance Goals as well as any other material terms of the
Plan and this Agreement have been satisfied. To the extent that the foregoing
requirement is not satisfied, no portion of Award II shall be paid.

 

  10. Relationship to the Plan.

This Agreement is subject to the terms of the Plan, which are hereby
incorporated into this Agreement in their entirety and any related
administrative policies or procedures adopted by the Company. If there is any
inconsistency between this Agreement and the Plan or any such administrative
policies or procedures, the Plan and the policies or procedures, in that order,
shall govern.

 

  11. No Effect on Employment Relationship.

Neither this Agreement, nor the Plan, shall constitute a contract of employment,
and shall not confer upon any employee any right to continued employment or
service, nor shall it interfere in any way with the right of the Company or any
Subsidiary to terminate the employment of any employee or service of any
independent contractor, at any time.

 

  12. Transferability; Binding Effect.

The Restricted Stock Units may not be sold, exchanged, transferred, pledged,
hypothecated, assigned, disposed of or otherwise encumbered, whether
voluntarily, involuntarily or by operation of law. Any attempted sale, exchange,
transfer, pledge, hypothecation, assignment, disposition or encumbrance of such
Restricted Stock Units in violation of this Agreement shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records. Further, the rights of the Participant under this Agreement shall
not be transferable except, in the event of death, by will or by the laws of
descent and distribution. Subject to the provisions of the Plan, this Agreement
shall inure to the benefit of and be binding upon the Participant and the
Company and their respective heirs, legal representatives and successors.

 

  13. Amendment.

No amendment, modification, waiver or release of or under this Agreement will be
effective unless evidenced by an instrument in writing signed by each of the
Company and the Participant.

 

  14. Governing Law.

The Plan, this Agreement and all awards made and actions taken hereunder shall
be governed by and construed in accordance with federal law and the laws of the
State of Ohio, without reference to principles of conflict of laws. The captions
herein are not part of the provisions hereof and shall have no force or effect.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Preformed Line Products Company

NAME

 

 

By:   Robert G. Ruhlman

         President & CEO

By:

 

 

Date:

Date:

 

79